Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 1007/22, applicants have amended claims 25-27 and 36-37 and cancelled claim 44.  The art and 112 2nd rejections of 06/07/22 have been withdrawn in view of the amendment.  However, the amended claims 25-43 have 112 2nd issues as described below:

 Election/Restrictions
Claims 25-35 are directed to an allowable product except 112 2nd issues explained below. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-43, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 10/2821 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/28/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, line the phrase “inclination less than 10o from level” is unclear because it is unclear what this “level” is considered to be.  Or it is unclear relative to what element the angle of inclination is measured.  Claim 25, line 7 also recites “an active chuck level”.  Is this level the same level as the active chuck level or a different one?  Applicant specification on page 7 and Fig 2 teaches “Rotational axis A as aligned with the z-axis is plumb (parallel to the direction gravity) when the angle of inclination θ=0. In this first state, chuck 210 is represented by solid line in FIG. 2. Rotational axis A tilts out of plumb when the angle of inclination θ>0. In this second state, chuck 210 rotates about tilted rotational axis A′, and is represented by dashed line in FIG. 2.”  Applicants’ specification also teaches (see page 8) a computer/controller controlling active chuck level.  For the purpose of examination, the language “a level is considered to be the rotational axis as aligned with the z-axis is plumb (parallel to the direction gravity) when the angle of inclination θ=0” (incorporated in claim 25 on line 3) and the phrase “inclination less than 10o from the level” is assumed.   
In claim 25, line 12, the phrase “the angle of inclination” lacks proper antecedent.  For the purpose of examination, the phrase “the positive angle of inclination less than 10o from the level”.
In claim 36, line 12, the phrase “the angle of inclination” lacks proper antecedent.  For the purpose of examination, the phrase “the positive angle of inclination less than 10o from the level” is assumed.

Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 26-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   The closest art of records, Sekimoto et al and Araki et al don’t disclose or suggest the claimed plating apparatus, comprising, among others (see claim 25), a controller configured to perform the claimed plating process, wherein the controller is configured to cause the active chuck level to incline the positive angle of inclination less than 10o from a level, wherein the level is considered to be the rotational axis as aligned with the z-axis is plumb (parallel to the direction gravity) when the angle of inclination θ=0”.  See also applicants’ persuasive arguments (page 6): “Sekimoto lacks any active chuck level to incline a chuck to less than 10° from level. Instead, Sekimoto discloses a vertically oriented substrate holder 10 that is to be immersed in a plating solution. Such vertical orientation is much more than 10° from level” and page 7 wherein “Araki does not disclose any plating apparatus and instead merely discloses a rinsing apparatus, which inclines a substrate to a small angle so that a liquid mass is downwardly moved without being fragmented so it then falls off the surface of the wafer. Araki’s tilting to remove a puddle of liquid from a workpiece is contrary to the present claims directed at forming a puddle of liquid upon a workpiece by tilting”. 

Response to Arguments
Applicant’s arguments, see Remarks pages 6-7, with respect to claims 25-35 have been fully considered and are persuasive.  The art rejections of Sekimoto et al in view of others has been withdrawn. However, as explained above claims 25-43 have been found to be rejectable over 112 2nd paragraph.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/